JUDGMENT
Per Curiam
Upon consideration of the record from the United States District Court for the District of Columbia and the parties’ briefs, see Fed. R. App. P. 34(a)(2), D.C. Cir. Rule 34(j); the motion to reinstate defendant; and the motion to expedite designation of a merits panel, it is
ORDERED AND ADJUDGED that the district court’s order filed November 10, 2015, be affirmed. Although appellant nominally sought a declaratory judgment that his conviction was unlawful and his sentence was “null and void,” Compl. at 30, such a judgment would be essentially equivalent to a writ of habeas corpus. See Monk v. Secretary of Navy, 793 F.2d 364, 366 (D.C. Cir. 1986) (holding an action for a declaratory judgment that a conviction is unlawful “must be construed as a petition for a writ of habeas corpus”). As such, the proper avenue for appellant to seek the requested relief is a petition pursuant to 28 U.S.C. § 2255, filed in “the court which imposed the sentence”—in this case, the United States District Court for the Northern District of Ohio. It is
FURTHER ORDERED that the motions to reinstate defendant and to expedite designation of a three-judge panel be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.